Title: To John Adams from Samuel Holden Parsons, 3 June 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Sir
      New York 3d of June 1776
     
     Your favor of the 26th. Ultimo I duly received. I am fully of I Opinion with you that the Rank of Officers ought to be regarded, but not made the invariable Rule of Promotion in the Army, uncommon Merit in any Officer ought to be rewarded. The Danger lies in the Application of the Rule; Merit is comparative. It is difficult to compare where Two Officers are put to perform different Services and both acquit themselves well in their respective Departments; Uncommon Merit has generally the Voice of the Army to Support the Officer who thus distinguishes himself and Preferments of this Kind give very little Uneasiness; Instances in Col. Miflin preferd to the Rank of a Brigadier, Majr. Tupper to a Lt. Col. and Several other Preferments receive the general Approbation of all Ranks and their Merit allowed tho’ they were not intitled to Succeed by their Rank; the Danger lies in advancing Friends under Color of Merit where there is no uncommon Merit, I know the Rule of Succession will occasion frequent Removals from one Regiment to another, but I cannot conceive that is a Difficulty to be avoided, especially in the Present Circumstances of the Country; when Corps of Men were raised by the different Provinces there could be no Pretence of succeeding from One to Another Regiment where Places fell Vacant in Regiments raised by another Colony; for the Troops of the different Colonies were considerd merely As Allies to each Other and not of the same United Body. Tis now otherwise, the whole are raised by the Continent without Regard to particular Colonies, and so the Appointments of Officers are made from several Colonies, in the same Regiment; this is peculiarly Advantageous to Us in destroying the local Prejudices of Colonies, which has always been discoverd in the Troops raised under the Authority of any Particular Colony, and in many Instances has produced very unhappy Effects. A Succession from One Regiment to another will naturally efface those Unreasonable Attachments and the whole will be United as one intire Body, whether the Massachusetts Bay, Virginia or Connectt. gave Birth to the Officer or Soldier. Three distinct Lists, have been observed in the Rank as well as Preferment of Officers: The Field Officers have respect to all the whole Army, Captains and Subalterns to their respective Regiments Only. The Staff have no Rank in Respect to the Commissioned Officers of the Army and can claim no Succession from the Station they sustain. This I take to be the Case in foreign Armies as well as in the English Nation; indeed a Staff Officer is frequently gratified with a Commission giving him Rank of a Colonel Captain or Subaltern by which only he has Rank with the other Officers. If the Succession should among Field Officers be considerd as Regimental only such very frequent Changes would be made as would raise even a Subaltern Officer of not greater Merit, to the Command of a Regiment before a Lt. Colonel or Major of Another Regiment which would give great Uneasiness.
     I am more sollicitous, however, about establishing a New Army I than ascertaining the Rank of the old or the Mode of Succession. I know a Delay will have the most Unhappy Effects, Men will not be persuaded to ingage in any new Service untill their former Engagements are at an End. If the Application is delayed till toward the End of their Term, they then see themselves soon at Liberty. Their Views are changed. Different Objects Are strongly painted on the Mind and the Pleasure of their expected new Circumstances makes the strongest Impression and every hard Circumstance of their present Condition receives double Weight. The last Campaign has fully convinced me of this and I dread having it repeated. Indeed the heavy Expence incurd last Year by calling in the Militia from Time to Time I think would convince every One that A Prudent Economy would cooperate with every other Consideration to induce our Legislators to take such Measures as will raise a Sufficient Body of Men in Season without being compelled to Similar Resorts again. As to Incouragement to the Soldier; you are very sensible there never was, nor ever rill be an Army of Patriots. Sacred and prophane History join to prove this Assertion; Patriots will rouse the martial Fire of the Soldier and urge on the Fight, but few very few, compard with the whole Body of Soldiers, will Stand forth with the Sword to defend their Country’s Rights, especially in the Character of private Sentinels: some more operative Argument must therefore be Used to engage the common Soldier. What Estate, says he, have I to defend? Tis little Concern to le who is my Master: I would propose Sir that a Bounty be given, that there be a small Addition to their Wages and that a Coat be given Annually whilst in Service, and at the Expiration of the War a Grant of Land be made to Officers and Soldiers. This will be considerd as some provision for themselves and Families on which they may depend for the future Subsistance of their Families; besides if wild Lands are granted ’twill Operate as a Sale, for the rapid Settlement of a new Country by a disbanded Army will raise the Value of the Adjacent Country so that as much or more Money may be raised from the Remainder than could have been raised from the whole. The increased Price of every Article of Apparel is a Reason why Wages of Soldiers should be raised. Indeed tis almost impossible with 40/ per Month to appear with Decency. As to Officers I have little to say on the Head of Wages. I believe we are all willing to take more and should be Content with Lands.
     
      I wish a Speedy and happy Independance of the Colonies and that Glory and Honor and every kind of Prosperity may Attend you. I am Sr. yr. Friend and huml. Servt.
      Saml. H. Parsons
     
     
      P.S. Col. Waterbury who was proposed to command Genl. Arnold’s Regiment is provided for in Connect. Lt. Col. Tyler of my Regiment has now Surely the best Pretentions. His Character may be fully known from Mr. Saml. Adams and Mr. Sherman.
     
    